Case 2:18-cv-12059-MAG-MKM ECF No. 14 filed 10/23/18   PageID.103   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
                          ____________________


MALIBU MEDIA, LLC,

            Plaintiff,                   No. 2:18-CV-12059-MAG-MKM
V                                        Hon. Mark Goldsmith
JEREMY HUNT,                             Mag. Mona Mazoub
            Defendant.
_______________________________________/


                              APPEARANCE


TO THE CLERK OF COURT AND COUNSEL OF RECORD:


      The undersigned hereby appears as counsel for the Defendant in the

above matter.


                                   Respectfully submitted,

                                   /s/David Kramer
                                   ___________________________
                                   David Kramer (P46342)
                                   Attorney for Defendant
                                   42400 Grand River Ave Ste 109
                                   Novi, MI 48375-2572
                                   (248) 248-7400
DATED: October 23, 2018

                                     1
Case 2:18-cv-12059-MAG-MKM ECF No. 14 filed 10/23/18   PageID.104   Page 2 of 2




                          PROOF OF SERVICE
      A copy of this document was this day served on counsel of record via

the Court’s ECF filing system.


Respectfully submitted,


/s/David Kramer
___________________________
David Kramer (P46342)
Attorney for Defendant
42400 Grand River Ave Ste 109
Novi, MI 48375-2572
(248) 248-7400
DATED: October 23, 2018




                                     2
